                   Case 19-11104-JTD           Doc 681       Filed 10/21/19        Page 1 of 16



                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE,

In re                                                          Chapter   11


EDGEMARC ENERGY HOLDINGS, LLC,                                 Case   No. 19-11104 (JTD)
et al.,t
                                                               (Jointly Administered)
                            Debtors.


GSCP VI EDGEMARC HOLDINGS, LLC,
et al.,

                            Plaintiff(s),
                                                               Adv. Pro. No.: 19-50269 (JTD)
          V


E,'IC NORTHEAST PIPELINE,               LLC,

                            Defendant(s).



 NOTICE OF AGENDA FOR THE HEARING ON OCTOBER 23, 2019, AT 10:00 4.M.2
(PRIIVAILING EASTERN TIME), BEFORB THE HONORABLE JOHN T. DORSEY AT
      THE UNITED STATES BANKRUPTCY COURT FOR THB DISTRICT OF
     DELAWARE, LOCATED AT 824 NORTH MARKET STREET,sTH FLOOR,
            couRTRooM No. 6, WILMINGTON, DELAWARE 19801

CONTINUED MATTERS:

1         Motion of Debtors for Entry of Orders (IXA) Approving Bidding Procedures for Sale of
          Debtors' Assets, (B) Approving Stalking Horse Protections, (C) Scheduling Auction for,
          and Hearing to Approve, Sale of Debtors' Assets, (D) Approving Form and Manner of
          Notices of Sale, Auction and Sale Hearing, (E) Approving Assumption and Assignment
          Procedures and (F) Granting Related Relief and (II)(A) Approving Sale of Debtors'
          Assets Free and Clear of Liens, Claims, Interests and Encumbrances, (B) Authorizing



I The Debtors in these cases, along with the last four digits of each Debtor's federal tax identification number, are:
EdgeMarc Energy Holdings, LLC (6900), EM Energy Manager, LLC (5334), EM Energy Employer, LLC (8026),
EM Energy Ohio, LLC (6935), EM Energy Pennsylvania, LLC (1541), EM Energy West Virginia,LLC (3771),EM
Energy Keystone, LLC (7506), EM Energy Midstream Ohio, LLC (1268), and EM Energy Midstream Pennsylvania,
LLC (3963). Tl.re Debtors' corporate headquarters and mailing address is 1800 Main Street, Suite 220, Canonsburg,
PA   15317.

2 Ãny party who wishes to attend telephonically is required to make arrangements prior to the hearing through
CourtCall by tef ephone (866-582-6818) or by facsimile (866-533-2946).



{ r 239,002-W0057849,3 )
                   Case 19-11104-JTD       Doc 681        Filed 10/21/19   Page 2 of 16



          Assumption and Assignment of Executory Contracts and Unexpired Leases and (C)
          Granting Related Relief [D.I. 19, filed on May 15,2019J.

          Sale Response Deadline: August 21,2019 at 4:00 p.m. (ET); extended to August 22,
          2019 at 12:00 p.m. (ET) for the Official Committee of Unsecured Creditors, Bedrock
          Petroleum Consultants LLC, Phoenix Technology Services USA Inc., Keystone
          Clearwater Solutions, LLC, Anchor Drilling Fluids USA, LLC &, B&L Pipeco Services,
          Inc. with respect to the Monroe/Washington Assets; extended to September 12,2019 at
          4:00 p.m. (ET) for the Official Committee of Unsecured Creditors and the Office of the
          United States Trustee with respect to the Butler Assets

          Cure Response Deadline: A ugust 21,2019 at 4:00 p.m. (ET); extended to August 23,
          2019      at 4:00 p.m. (ET) for EGO Water Solutions LLC with               respect   to   the
          Monroe/Washington Assets; extended to September 72,2019 at 4:00 p.m. (ET) for ETC
          Northeast Pipeline LLC and the Offrcial Committee of Unsecured Creditors with respect
          to the Butler Assets

          Assumotion and Assisnment Resnonses                     Relalins to the Monroe/Washinston
          Assets:

          A.          Informal response from EGO'Water Solutions LLC

          B           Objection of Timothy L. Blake and Paula J. Rush-Blake to Cure Claim Amount
                      lD.I. 487, filed on August 19,20191

          C.          Limited Assumption and Assignment Objection and Reservation to Debtors'
                      Notice of Potential Assumption and Assignment of Executory Contracts or
                      Unexpired Leases and Cure Amount of Eureka Midstream, LLC and EQM
                      Gathering OPCO, LLC [D.I. 490, filed on August 20,2019]

          D           Objection of Tyrone J. Allen and Diane L. Allen to Notice of Potential
                      Assumption and Assignment of Executory Contracts or Unexpired Leases and
                      Cure Amount [D.I. 492,f:Jed on August 21,20191

          E.          Objection   of
                                   Waste Management to Notice of Cure Costs and Potential
                      Assumption and Assignment of Executory Contracts and Unexpired Leases fD.I.
                       494,fiJed on August 21,20191

          F           Letter fiom Richard and Linda Crooks, Dated August 19,2019 Regarding Cure
                      Amounts [D.1. 516, filed on August 26,20191

          Status: On August 28, 2019, the Court entered an order approving the sale of the
          Monroe/V/ashington Assets. The cure objection at item 3.4 has been resolved. The
          remaining cure objections have been adjourned to November 13,2019 at 10:00 a.m. (ET)
          by agreement of all parties.




{ l 239,002-W00s7 849.3)                              2
                  Case 19-11104-JTD        Doc 681       Filed 10/21/19   Page 3 of 16




          Sale and Cure Responses Received Relating to the Butler Assets

          G          Informal response from Axip Energy Services

          H          Limited Objection and Reservation of Rights of Dominion Energy Transmission,
                     lnc. flWa Dominion Transmission, Inc. to Notice of Potential Assumption and
                     Assignment of Executory Contracts or Unexpired Leases and Cure Amount [D.1.
                     488, filed on August 19,20191

          I.         Objection from Brenda Shaffer and Phillip Shaffer [D.I. 489, filed on August 20,
                      20191

          J          Limited Objection of U.S. Specialty Insurance Company to the Sale fD.I. 493,
                     filed on August 21,20191

          K.         Objection to Sale   of Ronald Smith and Marianne Smith [D.I. 495, filed        on
                     August 21,20191

          L          Markwest Liberty Bluestone, LLC's Limited Objection and Reservation of
                     Rights of to Notice of Potential Assumption and Assignment of Executory
                     Contracts, Unexpired Leases and Cure Amount [D.I. 496, filed on August 21,
                      20tel

          M          Limited Objection of Oil and Gas Mechanic's Lien Claimant, Anchor Drilling
                     Fluids USA, LLC to Motion of Debtors for Entry of Orders (IXA) Approving
                     Bidding Procedures for Sale of Debtors Assets, (B) Approving Stalking Horse
                     Protections, (C) Scheduling Auction for, and Hearing To Approve, Sale of
                     Debtors Assets, (D) Approving Form and Manner of Notices of Sale, Auction
                     and Sale Hearing, (E) Approving Assumption and Assignment Procedures and
                     (F) Granting Related Relief and (II)(A) Approving Sale of Debtors Assets Free
                     and Clear of Liens, Claims, Interests and Encumbrances, (B) Authorizing
                     Assumption and Assignment of Executory Contracts and Unexpired Leases and
                     (C) Granting Related Relief [D.I. 498, filed on August 22,2019]

          N          Limited Objection and Reservation of Rights of Keystone Clearwater Solutions,
                     LLC to Debtors' Sale of Assets Free and Clear of Liens, Claims, Interest and
                     Encumbrances [D.I. 501, filed on August 22,20191

          o          ETC Northeast Pipeline LLC's Objection to the Debtors' Notice of Potential
                     Assumption and Assignment of Executory Contracts or Unexpired Leases and
                     Cure Amount [D.I. 570, filed on September 12,20191

          P          Limited Objection and Reservation of Rights of ETC Northeast Pipeline LLC, to
                     the Debtors' Sale of Butler Assets Free and Clear of Liens, Claims, Interests, and
                     Encumbrances [D.I. 571, filed on September 12,20191



{ r239.002-W00s7 849.3}                              J
                    Case 19-11104-JTD        Doc 681       Filed 10/21/19   Page 4 of 16




            a.         Markwest Liberty Bluestone, LLC's Objection to the Sale of the Debtors' Butler
                       Assets |D.L 572, filed on September 12,20191

            R.         Corrected Exhibit A to ETC Northeast Pipeline LLC's Objection to the Debtors'
                       Notice of Potential Assumption and Assignment of Executory Contracts or
                       Unexpired Leases and Cure Amount [D.I. 573, filed on September 12,2019]

            S          ISEALED] Objection of Official Committee of Unsecured Creditors to Motion
                       of Debtors f-or Entry of Order (A) Approving Sale of Debtors' Assets Free and
                       Clear of Liens, Claims, Interests and Encumbrances, (B) Authorizing
                       Assumption and Assignment of Executory Contracts and Unexpired Leases and
                       (C) Granting Related Relief lDJ. 577, frled on September 12,20191

            Status: The sale with regard to the Butler Assets and all responses related thereto,
            including cure objections, have been adjourned to a date to be determined.

            Related Documents:

            T          Declaration of Callum Streeter in Further Support of the Debtors' Chapter 1l
                       Petitions and First Day Pleadings [D.I. 3, filed on May 15,2019]

            U          Order (I) Approving Bidding Procedures for Sale of Debtors' Assets, (II) Setting
                       Procedures to Seek Stalking Horse Bid Protections, (III) Scheduling Auction for,
                       and Hearing to Approve, Sale of Debtors' Assets, (IV) Approving Form and
                       Manner of Notices of Sale, Auction and Sale Hearing, (V) Approving
                       Assumption and Assignment Procedures and (VI) Granting Related Relief [D.1.
                       247, entered on June 2I,20191

            V.         Notice of Sale, Bidding Procedures, Auction and Sale Hearing !D.L 249, filed on
                       June 21 ,20191

            w          Order Approving Amended Bidding Procedures for Sale of Debtors' Assets [D.I
                       329, entered on July 12, 20191

            X.         Notice of Filing of Forms of Sale Order and Asset Purchase Agreement [D.l
                       399, filed on July 24,20191

            Y.         Notice of Designation of Stalking Horse Bidder for Monroe/Washington Assets
                       and Request for Approval of Stalking Horse Bid Protections [D.I.401, filed on
                       July 24,20191

            Z          Notice of Potential Assumption and Assignment of Executory Contracts or
                       Unexpired Leases and Cure Amounts 1D.L 402, filed on July 24,20191




{l   239.002-W00s7849.31                               4
                   Case 19-11104-JTD            Doc 681       Filed 10/21/19   Page 5 of 16



          AA           Notice of Filing Amended Exhibits to the Stalking Horse Agreement lD.I. 437,
                       filed on August 5,20191

          BB.          Order   (l)   Designating Stalking Horse Bidder,    (II) Approving Bid   Protections,
                       and   (III) Granting Related Relief 1D.I.444,   entered on August 6,20191

          CC.          Supplemental Notice of Potential Assumption and Assignment of Executory
                       Contracts or Unexpired Leases and Cure Amount LD.L 462, filed on August 9,
                       201e1

          DD          Notice of (I) Designation of Successful Bid and Cancellation of Auction for the
                      Debtors' Monroe/Washington Assets and (II) Extension of Sale Timeline for the
                      Sale of the Debtors' Butler Assets |D.I.497, filed on August 21,20191

          EE.          IREDACTED] Declaration of Darren S. Klein in Supporl of Debtors' (I) Brief in
                       Support of Their Motion for Entry of an Order (A) Approving Sale of Debtors'
                       Monroe/Washington Assets Free and Clear of Liens, Claims, Interests and
                       Encumbrances, (B) Authorizing Assumption and Assignment of Executory
                       Contracts and Unexpired Leases and (C) Granting Related Relief and (lI)
                       Omnibus Reply to Objections Thereto [D.I. 514, filed on August 26,20191

          FF           Order (A) Approving Sale
                                              of Debtors' Monroe/Washington Assets Free and
                       Clear of Liens, Claims, Interests, and Encumbrances, (B) Authorizing
                       Assumption and Assignment Of Executory Contracts and Unexpired Leases, and
                       (C) Granting Related Relief [D.I. 530, entered on August 28,2019]

          GG.          Motion to File Under Seal the Objection of Offrcial Committee of Unsecured
                       Creditors to Motion of Debtors for Entry of Order (A) Approving Sale of
                       Debtors' Assets Þ-ree and Clear of Liens, Claims, Interests and Encumbrances,
                       (B) Authorizing Assumption and Assignment of Executory Contracts and
                       Unexpired Leases and (C) Granting Related Relief [D.I. 578, filed on September
                       12,20191

          HH.         Notice of Rescheduled Sale Hearing for the Debtors' Butler Assets [D.I. 594,
                      filed on September 16,20191

          II.         Notice of Adjournment of Auction and Sale Hearing for the Sale of the Debtors'
                      Butler Assets [D.1. 615, filed on September 20,20191

          JJ           Order Referring Issues to Mediation and Appointing Mediator [D.I. 628, entered
                       on September 27,20191




{ r 23e.002-w00s7 849.3}                                  5
                    Case 19-11104-JTD        Doc 681       Filed 10/21/19   Page 6 of 16



     ATUS CONF'ERENCE IN ADV. PRO. NO. 19-50269

2.         Order Scheduling Status Conference [Adv. D.I.49, entered on August 6,20191

           Status: This matter is adjourned to November 5, 2019 at 1 1:00 a.m. (ET) by agreement     of
           all parties and with permission from the Courl.

RESOLVED/UNCONTESTED MATTERS WITH CBRTIFICATE OF NO OBJECTION
OR CERTIFICATION OF COUNSEL:

-t         I)ebtors' Motion for an Order Extending their Exclusive Periods to File a Chapter 11 Plan
           and Solicit Acceptances Thereto Pursuant to Bankruptcy Code Section 1121(d) [D.L 566,
           filed on September 11,20191

           Response Deadline: September 25,2019 at 4:00 p.m. (ET); extended to October 9,2019
           for the Off,rcial Committee of Unsecured Creditors

           Responses Received:

           A.     Informal comments from the Official Committee of Unsecured Creditors

           Related Documents:

           B.     Certificate of No Objection [D.I. 650, filed on October 10, 2019]

           C.     Order Granting l)ebtors' Motion for an Order Extending their Exclusive Periods to
                  File a Chapter 11 Plan and Solicit Acceptances Thereto Pursuant to Bankruptcy
                  Code Section 1121(d) !D.1.652, filed on October 15,20191

           Status: On October 15, 2019, the Court entered         an Order granting the related relief
           requested. Accordingly, this matter is resolved.

4          Debtors' Motion for Entry of an Order (I) Establishing the Permitted Prior Lien
           Procedures" (II) Approving the Permitted Prior Lien Form and (lII) Granting Related
           Relief 1D.1.646, filed on October 9,20191

           Response Deadline: October 16,2019 at 4:00 p.m. (ET); extended to October       17   ,2019 at
           4:00 p.m. (ET) for the Office of the United States Trustee

           Responses Received:

           A.         Int'ormal comments from the Office of the United States Trustee

           Related Documents:

           B.         Certification of Counsel [D.I. 677,ftled on October 21,2019]

           Status: A certification of counsel has been filed and submitted in accordance with the
           Court's procedures.


{ I 239.002-W00s7 849.3\r                              6
                    Case 19-11104-JTD        Doc 681      Filed 10/21/19     Page 7 of 16



INTERIN4 FEE APPLICATIONS:

5          First Interim Fee Application of Evercore Group L.L.C., Debtors' Investment Banker, for
           Allowance of Compensation and Reimbursement of Expenses for the Period from May
           15,2019 Through July 31,2019 lD.I. 576, hled on September 12,20191

           Response Deadline: October 2,2019 at 4:00 p.m. (ET)

           Responses Received:

           A.         Informal comments from the Office of the United States Trustee

           B.         Fee Examiner's Final Report Regarding Quarterly Fee Application of Evercore
                      L.L.C. [D.I. 668, filed on October 17,2019]

           Related Documents

           C.         First Monthly Fee Application of Evercore Group L.L.C., Debtors' Investment
                      Banker, for Allowance of Compensation and Reimbursement of Expenses for the
                      Period from May 15,2019 Through July 31,2079 [D.I. 521, filed on August 27,
                      201e1

           D          Certificate of No Objection Regarding the First Monthly Fee Application of
                      Evercore Group L.L.C., Debtors' Investment Banker, for Allowance of
                      Compensation and Reimbursement of Expenses for the Period from May 15,2019
                      Through July 3 1,2019 [D.I. 599, filed on September 17 , 20191

           E.         Certification of Counsel [D.L 680, f,rled on October 2I,20191

           Status: A Certification of Counsel has been filed and submitted in accordance with the
           Court's procedures.

6.         First Interim Fee Application of Landis Rath & Cobb LLP [D.I. 586, filed September 13,
           20r91

           Response Deadline: October 3,2019 at 4:00 p.m. (ET)

          Responses Received:

          A.         Informal cornments from the Office of the United States Trustee

          B.         Fee tsxaminer's Final Report Regarding First Quarterly Fee   Application of Landis
                     Rath & Cobb LLP [D.1. 667 , filed on October   17   ,20191




{ r 239.002-W00s7 &49.3)                              7
                   Case 19-11104-JTD        Doc 681       Filed 10/21/19   Page 8 of 16



          Related Documents

          C          First Monthly Application of Landis Rath & Cobb LLP, Delaware Counsel to the
                     Debtors and Debtors-In-Possession, for Compensation and Reimbursement of
                     Expenses Pursuant to l1 U.S.C. $$ 330 and 331 for the Period from May 15,2019
                     through May 3 1,2019 [D.I. 289, filed on July I ,20191

          D          Certificate of No Objection Regarding the First Monthly Application of Landis
                     Rath & Cobb LLP, Delaware Counsel to the Debtors and Debtors-In-Possession,
                     for Compensation and Reimbursement of Expenses Pursuant to 1 1 U.S.C. $$ 330
                     and 33 1 1'or the Period from May 15, 2019 through May 3 1, 2019 [D.I. 3 80, filed
                     on July 23,20191

          E.         Second Monthly Application of Landis Rath & Cobb LLP, Delaware Counsel to
                     the Debtors and Debtors-In-Possession, for Compensation and Reimbursement of
                     Expenses Pursuant to 1 1 U.S.C. $$ 330 and 331 for the Period from June 1,2019
                     through June 30, 2019 [D.I. 381, filed on July 23,2019]

          F'         Certificate of No Objection Regarding the Second Monthly Application of Landis
                     Rath & Cobb LLP, Delaware Counsel to the Debtors and Debtors-In-Possession,
                     for Compensation and Reimbursement of Expenses Pursuant to 11 U.S.C. $$ 330
                     and 331 for the Period from June 1,2019 through.Iune 30,2019 [D.1. 470, filed
                     on August 13,20191

          G          Third Monthly Application of Landis Rath & Cobb LLP, Delaware Counsel to the
                     Debtors and Debtors-In-Possession, for Compensation and Reimbursement of
                     Expenses Pursuant to 11 U.S.C. $$ 330 and 331 for the Period from July 1,2019
                     through July 37,2019 [D.I. 551, filed on September 6, 2019]

          H.         Certificate of No Objection Regarding Third Monthly Application of Landis Rath
                     & Cobb LLP, Delaware Counsel to the Debtors and Debtors-In-Possession, f-or
                     Compensation and Reimbursement of Expenses Pursuant to I 1 U.S.C. $$ 330 and
                     331 for the Period from July 1,2019 through July 31,2019 [D.I. 629, filed on
                     September 27,20191

          I          Supplement to First Interim Fee Application of Landis Rath      &   Cobb LLP [D.I.
                     679, fiJed October 21, 20191

          J.         Certification of Counsel [D.I. 680, filed on October 21,2019]

          Status: A Certification of Counsel has been filed and submitted in accordance with the
          Court's procedures.

7         First Interim Application of Conway Mackenzie, Inc. as Financial Advisor to the Official
          Committee of Unsecured Creditors, for Allowance of Compensation of Service sand




{ l 239.002-W00s7849.3 }                              8
                    Case 19-11104-JTD       Doc 681       Filed 10/21/19   Page 9 of 16



             Reimbursement of Expenses Incurred for the Period May 30, 2019 Through July 31,
             2019 [D.I. 588, filed on September 13, 20191

             Response Deadline: October 3,2019 at 4:00 p.m. (ET)

             Responses Received:

             A.       Keybank National Association's Objection to the First Interim Application of
                      Conway Mackenzie, Inc. as F-inancial Advisor to the Official Committee of
                      Unsecured Creditors, for Allowance of Compensation of Services and
                      Reimbursement of Expenses Incurred for the Period May 30, 2019 through July
                      31,2019 [D.I. 638, filed on October 3,20191

             B        Fee Examiner's Final Report Regarding First Quarterly Fee Application of
                      Conway Mackenzie, Inc. [D.L 665. filed October 17,2019]

             C        Joint Reply of Brown Rudnick LLP; Morris, Nichols, Arsht & Tunnell LLP;
                      Leech Tishman Fuscaldo &. Lampl, LLC; and Conway Mackenzie, Inc. to
                      Keybank National Association's Objections to First Interim Fee Applications
                      ID.1.673, filed on October 18, 2019]

            Related Documents

            D         First Monthly Application of Conway Mackenzie, Inc. as Financial Advisor to the
                      Official Committee of Unsecured Creditors, for Allowance of Compensation of
                      Services and Reimbursement of Expenses lncurred for the Period May 30, 2019
                      Through June 30, 2019 [D.I. 453, filed on August 7 ,2019]

            E.        Certificate of No Objection Regarding First Monthly Application of Conway
                      Mackenzie, Inc. as Financial Advisor to the Official Committee of Unsecured
                      Creditors, for Allowance of Compensation of Services and Reimbursement of
                      Expenses Incurred for the Period May 30,2019 Through.Iune 30,2019 [D.1. 533,
                      fìled on August 28,20191

            F         Second Monthly Application of Conway Mackenzie, Inc. as Financial Advisor to
                      the Official Committee of Unsecured Creditors, for Allowance of Compensation
                      of Services and Reimbursement of Expenses Incurred for the Period July 1, 2019
                      Through July 37,2019 [D.L 544,filed on August 30,20191

            G         Certihcate of No Objection Regarding Second Monthly Application of Conway
                      Mackenzie, Inc. as Financial Advisor to the Official Committee of Unsecured
                      Creditors, fbr Allowance of Compensation of Services and Reimbursement of
                      Expenses Incurred for the Period July 1,2019 Through July 31,2019 [D.1. 618,
                      filed on September 20,20191

            Status: This matter is going forward.




{r   239.002-W00s7849.3 }                             9
                  Case 19-11104-JTD       Doc 681        Filed 10/21/19   Page 10 of 16



I          First Interim Fee Application of Brown Rudnick LLP, as Counsel for the Official
           Committee of Unsecured Creditors, for Payment of Interim Compensation and
           Reimbursement of Expenses Incurred for the Period from May 29, 2019 Through July     3   1,

           2019 [D.I. 589, filed on September 14,20191

          Response Deadline: October 4,2019 at 4:00 p.m. (ET)

          Responses Received:

          A.         Keybank National Association's Objection to the First Interim Application of
                     Brown Rudnick LLP as Counsel for the Official Committee of Unsecured
                     Creditors, for Payment of Interim Compensation and Reimbursement of Expenses
                     Incurred for the Period May 29,2019 through July 31,2019 [D.I. 639, filed on
                     October 4,20191

          B.         Fee Examiner's Final Report Regarding First Quarterly Fee Application of Brown
                     Rudnick LLP [D.I. 67I,f:I'ed October 17,20191

          C.         Joint Reply of Brown Rudnick LLP; Monis, Nichols, Arsht & Tunnell LLP;
                     Leech Tishman Fuscaldo & Lampl. LLC; and Conway Mackenzie, Inc. to
                     Keybank National Association's Objections to First Interim Fee Applications
                     [D.L 673, filed on October 18, 2019]

          Related Documents

          D          First Monthly Fee Application of Brown Rudnick LLP, as Co-Counsel for the
                     Official Committee of Unsecured Creditors for Allowance of Interim
                     Compensation and Reimbursement of Disbursements Incurred for the Period May
                     29,2019 Through June 30,2019 [D.L 454,filed on August 7,20191

          E.         Certificate of No Objection Regarding First Monthly Fee Application of Brown
                     Rudnick LLP, as Co-Counsel for the Ofhcial Committee of lJnsecured Creditors
                     for Allowance of Interim Compensation and for Reimbursement of
                     Disbursements Incurred for the Period May 29,2019 Through June 30, 2019 [D.I.
                     535, frled on August 28,20191

          F          Second Monthly Fee Application of Brown Rudnick LLP, as Co-Counsel for the
                     Official Committee of Unsecured Creditors for Allowance of             Interim
                     Compensation and for Reimbursement of Disbursements Incurred for the Period
                     July 1 .2019 Through July 3 7,2079 [D.I. 508, filed on August 23,20191

          G          Certificate of No Objection Regarding Second Monthly Fee Application Brown
                     Rudnick LLP, as Co-Counsel for the Official Committee of Unsecured Creditors
                     for Allowance of Interim Compensation and for Reimbursement of
                     Disbursements Incurred for the Period July I ,2079 Through July 3I,2019 [D.f.
                     604, filed on September 77,20191



{ r 239.002-W00s7849,3 }                            10
                    Case 19-11104-JTD       Doc 681        Filed 10/21/19   Page 11 of 16




            H         ISEALED] Exhibit(s) to Monthly Application for Compensation (Second) of
                      Brown Rudnick LLP, as Co- Counsel for the Official Committee of Unsecured
                      Creditors for Allowance of Interim Compensation and for Reimbursement of
                      Disbursements Incurred for the period July 1, 2019 ro July 31,2019 [D.I. 636,
                      filed on October 3,20191

             Status: This matter is going forward.

9           First Quarterly Fee Application Request of Morris, Nichols, Arsht & Tunnell LLP, as
            Delaware Bankruptcy Co-Counsel for the Official Committee of Unsecured Creditors, for
            Allowance of Monthly Compensation and for Monthly Reimbursement of all Actual and
            Necessary Expenses Incurred for the Period l;{.ay 29,2019 Through and Including July
            31,2019 [D.I. 590, filed on September 14,20191

            Response Deadline: October 4,2019 at 4:00 p.m. (ET)

            Responses Received:

            A         Keybank National Association's Objection to the First Quarterly Fee Application
                      Request of Morris, Nichols, Arsht & Tunnell LLP as Delaware Bankruptcy Co-
                      Counsel for the Official Committee of Unsecured Creditors, for Allowance of
                      Monthly Compensation and for Monthly Reimbursement of All Actual and
                      Necessary Expenses Incurred for the Period l|i4.ay 29,2019 through July 37,2019
                      [D.1. 640, filed on October 4,20191

            B         Fee Examiner's Final Report Regarding First Quarterly Fee Application of
                      Morris, Nichols, Arsht & Tunnell LLP [D.I. 669,ftled October 17,20191

            C         Joint Reply of Brown Rudnick LLP; Morris, Nichols, Arsht & Tunnell LLP;
                      Leech Tishman Fuscaldo & Lampl, LLC; and Conway Mackenzie, Inc. to
                      Keybank National Association's Objections to First Interim Fee Applications
                      !D.1.673, filed on October 18, 20191

            Related Documents:

            D         First Monthly Application of Morris, Nichols, Arsht & Tunnell I-LP, as Delaware
                      Bankruptcy Co-Counsel for the Ofhcial Committee of Unsecured Creditors, for
                      Allowance of Monthly Compensation and for Monthly Reimbursement of all
                      Actual and Necessary Expenses Incurred for the Period May 29,2019 Through
                      and Including June 30,2019 [D.I. 455, filed on August 7,2019]

            E.        Certificate of No Objection Regarding First Monthly Application of Morris,
                      Nichols, Arsht & Tunnell LLP, as Delaware Bankruptcy Co-Counsel for the
                      Official Committee of Unsecured Creditors, for Allowance of Monthly
                      Compensation and for Monthly Reimbursement of all Actual and Necessary



{l   239.002-W00 5784s.3}                             11
                    Case 19-11104-JTD       Doc 681        Filed 10/21/19   Page 12 of 16



                      Expenses Incured for the Period }.l4ay 29,2019 Through and Including June 30,
                      2019 [D.L 534, filed on August 28,20191

            F         Second Monthly Application of Morris, Nichols, Arsht & Tunnell LLP, as
                      Delaware Bankruptcy Co-Counsel for the Official Committee of Unsecured
                      Creditors, for Allowance of Monthly Compensation and for Monthly
                      Reimbursement of all Actual and Necessary Expenses Incuned for the Period July
                      7,2019 Through and Including .Iuly 31,2019 [D.I. 543, filed on August 30,2019)

            G         Certificate of No Objection Regarding Second Monthly Application of Morris,
                      Nichols, Arsht & Tunnell LLP, as Delaware Bankruptcy Co-Counsel for the
                      Official Committee of Unsecured Creditors, for Allowance of Monthly
                      Compensation and for Monthly Reimbursement of all Actual and Necessary
                      Expenses Incurred for the Period July 1,2019 Through and Including July 31,
                      2019 [D.I. 616, filed on September 20,20191

            üt¿tUg: This matter is going forward.

10.         First Quarterly Fee Application Request of Leech Tishman Fuscaldo &. Lampl, LLC, as
            Special Counsel for the Official Committee of Unsecured Creditors, for Allowance of
            Monthly Compensation and for Monthly Reimbursement of all Actual and Necessary
            Expenses Incured for the Period May 29,2019 Through and Including.luly 31,2019
            [D.I. 591, filed on September 14,20191

            Response Deadline: October 4,2079 at4:00 p.m. (ET)

            Responses Received:

            A         Keybank National Association's Objection to the First Quarterly Fee Application
                      Request of Leech Tishman Fuscaldo & Lampl, LLC as Special Counsel for the
                      Official Committee of Unsecured Creditors, for Allowance of Monthly
                      Compensation and for Monthly Reimbursement of All Actual and Necessary
                      Expenses Incured for the Period ll4.ay 29,2019 through July 31,2019 [D.1. 641,
                      filed on October 4,20191

            B         Fee Examiner's Final Report Regarding First Quarterly Fee Application of Leech
                      Tishman Fuscaldo & Lampl, LLC [D.I. 666, filed October 17,2019]

            C         Joint Reply of Brown Rudnick LLP; Morris, Nichols, Arsht & Tunnell LLP;
                      Leech Tishman Fuscaldo & Lampl, LLC; and Conway Mackenzie, Inc. to
                      Keybank National Association's Objections to First Interim Fee Applications
                      lDJ 673, filed on October 18, 20191
            Related Documents

            D         First Consolidated Monthly Application of Leech Tishrnan Fuscaldo &. Lampl,
                      LLC, for Compensation for Services Rendered and Reimbursement of Expenses


{I   239.002-W00s7 849.3}                             12
                  Case 19-11104-JTD         Doc 681        Filed 10/21/19   Page 13 of 16



                      as Special Counsel to the Committee of Unsecured Creditors of Edgemarc Energy
                      Holdings, LLC for the Period May 29,2019 Through July 31,2019 [D.I. 540,
                      filed on August 30,20191

           E.         Certificate of No Objection Regarding First Consolidated Monthly Application of
                      Leech Tishman Fuscaldo & Lampl, LLC for Compensation for Services Rendered
                      and Reimbursement of Expenses as Special Counsel to the Committee of
                      Unsecured Creditors of Edgemarc Energy Holdings, LLC for the Period May 29,
                      2019 Through July 31,2019 [D.1.617, filed on September 20,20191

           Status: This matter is going forward.

11         F'irst Interim Fee Application      of Davis Polk &'Wardwell LLP for Allowance of
           Compensation for Services Rendered and Reimbursement of Expenses Incurred as
           Counsel to the Debtors and Debtors in Possession for the Period May 15, 2019 through
           July 31,2079 [D.I. 592,filedon September 14,20191

           Response Deadline: October 4 ,2019 at4:00 p.m. (ET)

           Responses Received:

            A.         Informal comments from the office of the United States Trustee

            ts         Fee Examiner's Final Report Regarding First Quarterly Fee Application of Davis
                       Polk & Wardwell LLP [D.I. 670, fìled on October 17,20191

          Related Documents

            C          First Monthly Application of Davis Polk & Wardwell LLP for Allowance of
                       Compensation for Services Rendered and Reimbursement of Expenses Incurred
                       as Counsel to the Debtors and Debtors in Possession for the Period from May 15,
                       2019 through May 31,20191D.1.237, filed on June 20, 20191

            l)         Certificate of No Objection Regarding the First Monthly Application of Davis
                       Polk & Wardwell LLP for Allowance of Compensation for Services Rendered
                       and Reimbursement of Expenses as Counsel to the Debtors and Debtors in
                       Possession for the Period from May 15,2019 through May 31,2019 [D.I. 323,
                       lrled on July 1 l,20l9l

            E          Second Monthly Application of Davis Polk     & Wardwell LLP for Allowance of
                       compensation f'or services Rendered and Reimbursement of Expenses as
                       Counsel to the Debtors and Debtors in Possession for the Period from June 1.
                       2019 through June 30,2019 [D.I. 354, filed on July 16, 2019]

            F          Certificate of No Objection Regarding the Second Monthly Application of Davis
                       Polk & Wardwell LLP for Allowance of Compensation lor Services Rendered



{ l 239,002-W00 57849.31                              13
                  Case 19-11104-JTD               Doc 681        Filed 10/21/19   Page 14 of 16



                          and Reimbursement of Expenses as Counsel to the Debtors and Debtors in
                          Possession for the Period from June 1,2079 through June 30, 2019 [D.1.449,
                          filed on August 6,20191

            G             Third Monthly Application of Davis Polk & Wardwell LLP for Allowance of
                          Compensation for Services Rendered and Reimbursement of Expenses Incuned
                          as Counsel to the Debtors and Debtors in Possession for the Period July I ,2019
                          through July 31,2019 [D.1. 545, filed on August 31,2019]

            H.            Certificate of No Objection Regarding the Third Monthly Application of Davrs
                          Polk & Wardwell LLP for Allowance of Compensation for Services Rendered
                          and Reimbursement of Expenses Incumed as Counsel to the Debtors and Debtors
                          in Possession forthe Period July 1,2019 through July 31,2019 [D.1.619, f,rled
                          on September 23,20191

          I.         Supplement to First Interim Fee Application of Davis Polk & Wardwell LLP for
                     Allowance of Compensation for Services Rendered and Reimbursement of
                     Expenses Incurred as Counsel to the Debtors and Debtors in Possession for the
                     Period May 15,2019 through.Iuly 31,2019 [D.1.676, f,rled on October 21,20191

          J.         Certification of Counsel [D.1. 680 filed on October 21,20191

          ütatuq: A Certification of Counsel has been filed and submitted in accordance with the
          Court's procedures.

t2        First Interim Fee Application of Opportune LLP, Restructuring Advisor to the Debtors
          and Debtors-In-Possession, for Compensation and Reimbursement of Expenses Pursuant
          to 11 U.S.C. $$ 330 and 331 for the Period from May 15,2019 Through July 31,2019
          [D.I. 597, filed on September 16,20191

          Response Deadline: October          7   ,2019 af 4:00 p.m. (ET)

          Responses Received:

          A.         Informal comments from the office of the United States Trustee

          B.         Fee Examiner's Final Report Regarding First Quarterly Fee Application of
                     Opportune LLP [D.I. 664,fledon October 17,20191

          Related Documents

          C.         First Monthly Application of Opportune LLP, Restructuring Advisor to the
                     Debtors and Debtors-In-Possession, for Compensation and Reimbursement of
                     Expenses Pursuant to 11 U.S.C. $$ 330 and 331 for the Period from May 15,2019
                     Through May 37,2019!DJ.447, fìled on August 6,20191




{ l 239.002-W00s7849.3\                                     l4
                  Case 19-11104-JTD           Doc 681        Filed 10/21/19   Page 15 of 16



           D         Certificate   of No  Objection Regarding the First Monthly Application of
                     Opportune LLP, Restructuring Advisor to the Debtors and Debtors-In-Possession,
                     for Compensation and Reimbursement of Expenses Pursuant to I I U.S.C. $$ 330
                     and 331 for the Period from May 15,2019 Through May 31,2019 [D.1. 552, filed
                     on August 27,20191

          E          Second Monthly Application of Opportune LLP, Restructuring Advisor to the
                     Debtors and Debtors-In-Possession, for Compensation and Reimbursement of
                     Expenses Pursuant to 1 I U.S.C. $$ 330 and 331 from June 1 ,2019 Through June
                     30,2019 [D.L 448, filed on August 6,20191

          F          Certificate   of No Objection Regarding the Second Monthly          Application of
                     Opportune LLP, Restructuring Advisor to the Debtors and Debtors and Debtors-
                     In-Possession, for Compensation and Reimbursement of Expenses Pursuant to I 1
                     U.S.C. $$ 330 and 331 from June 1 ,2019 Through June 30, 2019 [D.L 523, fil'ed
                     on August 27,20191

          G          Third Monthly Fee Application of Opportune LLP, Restructuring Advisor to the
                     Debtors and Debtors-In-Possession, for Compensation and Reimbursement of
                     Expenses Pursuant to 11 U.S.C. $$ 330 and 331 for the Period from July 1,2019
                     Through.Iuly 31,2019 [D.L 585, filed on September 13,20191

          H          Certificate of No Objection Regarding the Third Monthly Fee Application of
                     Opportune LLP, Restructuring Advisor to the Debtors and Debtors-In-Possession,
                     for Compensation and Reimbursement of Expenses Pursuant to 1 1 U.S.C. $$ 330
                     and 331 for the Period from July 1,2019 Through July 31,2019 [D.L 643, filed
                     on October 7,20191

          I.         Certification of Counsel [D.I. 680, filed on October 2I,2019)




                                   lRemainder of page intentionally le.ft blankl




{ I 239.002-W00s7 849.3)                                15
                   Case 19-11104-JTD    Doc 681        Filed 10/21/19       Page 16 of 16



           Status: A Certification of Counsel has been filed and submitted in accordance with the
           Court's procedures.

Dated: October 2I,2019                         LANDIS RATH & COBB LLP
       Wilmington, Delaware

                                                      G. Landis (No. 3407)
                                               Keni K. Mumford (No. 4186)
                                               Kimberly A. Brown (No. 5138)
                                               Holly M. Smith (No. 6497)
                                               919 Market Street, Suite 1800
                                               V/ilmington, Delaware 1 9801
                                               Telephone: (302) 467 -4400
                                               Facsimile: (302) 467 -4450
                                               Email: landis@lrclaw.com
                                                      mumford@lrclaw.com
                                                      brown@lrclaw.com
                                                      smith@lrclaw.com

                                               -and-

                                              DAVIS POLK & \ilARDWELL LLP
                                              Darren S. Klein (admittedpro hac vice)
                                              Lara Samet Buchwald (admittedpro hac vice)
                                              Aryeh E. Falk (admittedpro hac vice)
                                              Jonah A. Peppiatt (admittedpro hac vice)
                                              450 Lexington Avenue
                                              New York, New York 10017
                                              Telephone: (212) 450-4000
                                              Facsimile: (212) 701 -5800
                                              Email : danen.klein@davispolk. com
                                                       lara.buchwald@davispolk. com
                                                       aryeh. falk@davi spolk. com
                                                      j onah.peppiatt@davispolk. com


                                              Counsel to the Debtors
                                              ønd Debtor s - In-P os s e s s ion




{ r 239.002-W00 s7 849.31                         T6
